UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF NEW YORK

 
 
 

Douglas C Palmer Theodore Roosevelt Federal Courthouse
Clerk of Court Emanuel Cellar Federal Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201
Cat Dey honey (718) 613-2270
FILED Sh Alfonse D’Amato Federal Courthouse
Carol McMahon IN CLERK'S OFFICE 100 Federal Plaza
Chief Deputy U.S. DISTRICT COURT Central Islip, NY 11722
(631)712-6000
* MAY 2 9 2019 * . Pro Se: (631)712-6060
Date: 5}2
LONG ISLAND OFFICE Re | j2al 8 070s
Dear pro se litigant: {-Cv- 33 S

The enclosed Cocumernks - is being returned without docketing or consideration for the following reason(s):
( ) The docket number and/or judges’ initials are incorrect or missing.

( 4 Your signature is required on all papers filed with the Court. Please sign wherever an “X” appears.

( ) These papers appear to be intended for another court or agency.

( ) Papers cannot be filed without indicating that they have been served on all parties in your action, or their
attorneys. This office wil/ not forward copies of your papers to other parties or their counsel. An affirmation
of service form is enclosed.

( ) Your papers do not meet the minimum requirements for:
( )  Legibility: please type or print clearly.
Language: only English is acceptable.
Form or Content: See forms/instructions enclosed.
Please indicate the documents you served on your affirmation of service.
Other:

a i i ai
Nee? ee” See

( ) This Court will only accept papers on 81/2 by 11 paper. Note that this does not include exhibits.
( ) Pursuant to Local Civil Rule 5.1, discovery materials are not filed with the Court except by Order of the
Court.

( ) Your Notice of Appeal has been processed, and your case is closed. Your papers should be directed to:

United States Court of Appeals for the Second Circuit —
Thurgood Marshall U. S. Courthouse
40 Foley Square, New York, NY 10007

( ) Our records indicate that you are represented by an attorney. As such, you may not file papers or
communicate directly with the Court. Please refer this matter to your attorney.

( ) The Court cannot act on your submission(s). To the extent that it is your intent to start a new action, or to
file a motion, please request the appropriate form(s) from our website or from our office.

( v) Other:
the COUF Trnnct §=Oreps ANY By

aed neck Doers . J. rady, Deputy Cl
CODY Of tre docket Sires IS
enaosect.
 
 

UNITED STATES‘DISTRIGT COURT

EASTERN DISTRICT OF NEW. ¥Q@RK
mig Aa a PS 28

In re: oo

JANET TINGLING; fe . CASE NO. 2-cv-02307-JS

Appellant, Chapter 7

 

JANET TINGLING,
Appellant,
v.

UNITED STATES DEPARTMENT OF ADV. PRO. NO. 16-08113-AST

EDUCATION, AMERICAN EDUCATION |

SERVICES, GREAT LAKES RECEIVER
EDUCATIONAL LOAN SERVICES, |
NELNET, INC. and NAVIENT MAY 28 2019

CORPORATION, EDNY PRO SE OFFICE
Appellees.

OBJECTION OF APPELLANT TO ECMC AND UNITED STATES
DEPARTMENT OF EDUCATION REQUESTS FOR EXTENSION TO
SUBMIT BRIEF

TO: Honorable Joanna Seybert,
United States District Judge
100 Federal Plaza
Central Islip, New York 11722

Dear Judge Seybert,

Janet Tingling, acting as pro se in referenced chapter 7 adversary case relating to appeal
from final judgment objects to the request of Educational Credit Management Corporation
(ECMC) represented by Mr. Kenneth Baum, and the United States Department of Education
(DOE) represented by Ms. Mary Dickman for extension of time to produce brief.

(i) On April 19, 2019, Appellant filed a notice of appeal and certificate of service in

accordance with the Federal Rules of Bankruptcy Procedure ("F.R.B.P.") which
1
mandates that a notice of appeal must be filed within 14 days of the entry of the order

being appealed along with designated documents including brief.

(iit) ECMC defendant Mr. Baum failed to advise the court that appellant docketed brief filed
on April 26, 2019, with the District court was served on ECMC defendant Mr. Baum,
and DOE defendant Ms. Dickman via email on May 9, 2019. Therefore, appellant did
indeed serve documents in pursuant of Fed. R. Bankr. P. 8018(a)(1). Notification of
filing and a copy of brief was sent via email to both ECMC (Mr. Baum) and DOE (Ms.

Dickman), but they both failed to respond.

(iii) On May 17, 2019, ECMC defendant requested an extension via email but I offered no
response because for the past 2-year both ECMC and DOE defendants took advantage
of the privileges bestowed by judicial system by calling/writing to the Judge’s chambers
for extension even without the consent of Appellant (See, Exhibits 9 & 10) until
approval was granted. Unfortunately, the bankruptcy court never challenged the above-
mentioned defendants’ actions, which was prejudicial towards plaintiff. As a result,
ECMC and DOE as now morphed their inexcusable behavior over to the district court of
appeals.

(iv) On May 20, 2019, DOE defendant Ms. Dickman, exercised her trademark pattern of

tardiness by joining ECMC defendant Mr. Baum request for an extension via email,

which was solidified by the District Court notice filed by Mr. Baum (See, Dkt#5).

(v) DOE defendant Ms. Mary Dickman, filed her countered designation with the court (See,
Dkt#85) and notified ECMC defendant Mr. Baum (See, Dkt#5), but willfully failed to
serve pro se a copy of all docketed items up-to-date.

(vi) Paragraph five of ECMC defendant Mr. Baum letter filed in District Court (Dkt#5),

showed that defendants had prior knowledge that brief was filed but failed to believe it
2
would trigger the 30-day response time, which is an inexcusable form of negligence. As
pro se, if I] am held accountable for document request timelines by the court, defendants
who are seasoned attorneys should be more cognizant of district courts deadline
dates/rules, hence; their request for an extension is inexcusable and should not be

granted.

(vii) Both ECMC and DOE defendants failed to provide the court with the verifiable burden
of proof to show just cause for an extension, by listing impending cases and deadline
dates that will make it impractical for them to prepare within the time ordered by the

court.

(viii) A 2-month extension is inexcusable because defendants are familiar with the case for the
past 2-years and replying to appellant’s brief does not require drawing from any case
records that would be deemed voluminous. Therefore, I reject ECMC and DOE request

for an extension.

WHEREFORE, Appellant respectfully requests that this Court enter an order denying the
ECMC and DOE joint requests for an extension and grant Appellant such other and further relief
as this Court deems just and proper.
Dated: May 24, 2019
Respectfully
Janet Tingling (Appellant

60 Carnegie Ave
Elmont New York 11003
FILE
UNITED STATES DISTRICT COURT us, RO ERKS OFT ICE NY.
EASTERN DISTRICT OF NEW YORK

 
 

 

 

wx MAY 26209 x

In re:
JANET TINGLING, CASE NO. 2: 19-cv-02307JSNG ISLAND OFFICE

Appellant, Chapter 7
JANET TINGLING,

Appellant,

v.

UNITED STATES DEPARTMENT OF —_; ADV. PRO. NO. 16-08113-AST

EDUCATION, AMERICAN EDUCATION
SERVICES, GREAT LAKES .
EDUCATIONAL LOAN SERVICES,
NELNET, INC. and NAVIENT
CORPORATION,

Appellees.

OBJECTION OF APPELLANT TO ECMC AND UNITED STATES

DEPARTMENT OF EDUCATION REQUESTS FOR EXTENSION TO
SUBMIT BRIEF

TO: Honorable Joanna Seybert,
United States District Judge
100 Federal Plaza
Central Islip, New York 11722

Dear Judge Seybert,

Janet Tingling, acting as pro se in referenced chapter 7 adversary case relating to appeal
from final judgment objects to the request of Educational Credit Management Corporation
(ECMC) represented by Mr. Kenneth Baum, and the United States Department of Education
(DOE) represented by Ms. Mary Dickman for extension of time to produce brief.

(i) On April 19, 2019, Appellant filed a notice of appeal and certificate of service in

accordance with the Federal Rules of Bankruptcy Procedure ("F.R.B.P.") which
1
mandates that a notice of appeal must be filed within 14 days of the entry of the order

being appealed along with designated documents including brief.

(ii) ECMC defendant Mr. Baum failed to advise the court that appellant docketed brief filed
on April 26, 2019, with the District court was served on ECMC defendant Mr. Baum,
and DOE defendant Ms. Dickman via email on May 9, 2019. Therefore, appellant did
indeed serve documents in pursuant of Fed. R. Bankr. P. 8018(a)(1). Notification of
filing and a copy of brief was sent via email to both ECMC (Mr. Baum) and DOE (Ms.

Dickman), but they both failed to respond.

(iii) On May 17, 2019, ECMC defendant requested an extension via email but I offered no
response because for the past 2-year both ECMC and DOE defendants took advantage
of the privileges bestowed by judicial system by calling/writing to the Judge’s chambers
for extension even without the consent of Appellant (See, Exhibits 9 & 10) until
approval was granted. Unfortunately, the bankruptcy court never challenged the above-
mentioned defendants’ actions, which was prejudicial towards plaintiff. As a result,
ECMC and DOE as now morphed their inexcusable behavior over to the district court of

appeals.

(iv) On May 20, 2019, DOE defendant Ms. Dickman, exercised her trademark pattern of
tardiness by joining ECMC defendant Mr. Baum request for an extension via email,

which was solidified by the District Court notice filed by Mr. Baum (See, Dkt#5).

(v) DOEdefendant Ms. Mary Dickman, filed her countered designation with the court (See,
Dkt#85) and notified ECMC defendant Mr. Baum (See, Dkt#5), but willfully failed to

serve pro se a copy of all docketed items up-to-date.

(vi) Paragraph five of ECMC defendant Mr. Baum letter filed in District Court (Dkt#5),

showed that defendants had prior knowledge that brief was filed but failed to believe it
2
would trigger the 30-day response time, which is an inexcusable form of negligence. As
pro se, if I am held accountable for document request timelines by the court, defendants
who are seasoned attorneys should be more cognizant of district courts deadline
dates/rules, hence; their request for an extension is inexcusable and should not be

granted.

(vii) Both ECMC and DOE defendants failed to provide the court with the verifiable burden
of proof to show just cause for an extension, by listing impending cases and deadline
dates that will make it impractical for them to prepare within the time ordered by the

court.

(viii) Over a month extension is inexcusable because defendants are familiar with the case for
the past 2-years and replying to appellant’s brief does not require drawing from any case
records that would be deemed voluminous. Therefore, I reject ECMC and DOE request

for an extension.

WHEREFORE, Appellant respectfully requests that this Court enter an order denying the
ECMC and DOE joint requests for an extension and grant Appellant such other and further relief
as this Court deems just and proper.

Dated: May 24, 2019

Respectfully

Janet Tingling (Appellant
60 Carmegie Ave

Elmont New York 11003
UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

 

 

 

 

IN RE CASE NO. 2:19-cv-2307-JS nN fk ED
Chapter 7 ‘S OFFICE
JANET TINGLING ip U.S, DISTRICT COURT E.D.NLY.
Appellant. * MAY 28 2019 *
LONG ISLAND OFFICE
JANET TINGLING,
Appellant, Adv. No. 16-08113-AST
Chapter 7
Vv.
UNITED STATES DEPARTMENT OF EDUCATION,
AMERICAN EDUCATION SERVICES, GREAT LAKES
EDUCATIONAL LOAN SERVICES, NELNET, INC. and
NAVIENT CORPORATION
Appellee.
CERTIFICATE OF SERVICE

The undersigned certifies that on May 24, 2019 _, a copy of
(ate of Service/Mailing)

Janet Tingling vs United States Department of Education et al. ;
(Title of Document(s) served)

was deposited in an enclosed, properly addressed postage-paid envelope, and served by

U.S. Postal Mail and Email
(Method of Delivery, ¢.g., Federal Express Overnight, U.S. Post Office Priority Mail.....)
upon the following [below specify the name and mailing address of each party served]:

Dated: 5/24/2018

By:__ Janet Tingling
Janet Tingling, Plaintiff pro se
60 Carnegie Avenue
Elmont, NY 11003

jting3143@aol.com
Kenneth L. Baum

167 Main Street Hackensack, NJ 07601
(201) 853-3030

(201) 584-0297 Facsimile
kbaum@kenbaumdebtsolutions.com

 

Mary M. Dickman

610 Federal Plaza, Sth Floor
Central Islip, NY 11722
(631) 715-7863
mary.dickman@usdoj.gov
‘ujeBe - o2A304 osesig “ese AOWNSUOT-JSCC WJ SPEW S] SAOSAUD SIYL ¢ %
“a,

|

 

    
 

PRESS FIRMLY TO SEAL PRESS FIRMLY TO SEAL

oo“. Bg

 

 

ar

PRIORITY

*N 4:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

| + 8 a ®)
¥) Uj [ FROM: eusase enxm PHONE ( )_ Ce ee - ee,
3 \
iq
OURFAST | @ \MECTIC AND INTEDAMA’
Os :
oO
4 oo | PRIORITY
18 .
a *; gee eitepstares. | x MAIL
POSTAL SERVICE @ ™
Z EXPRESS
p t
bad
2 OPTIO a) 2 ahs PO a A O
rd {GNATURE REQUIRED Note: The mailer must eck the Rte Re box a the mailer: 3 C1 1-Day Oi2-Dey , / OO Miitary Oioro
= ' OR 2) Purchases addition: F H * a
> Meurch Se Retum Recelpt aesvice. ifthe bes Isnot checked, the Postal Service will leave the item in the addressaa's PO ZIP Code Scheduled Overy ai Postage Wt ;
Qa tecliptacte or other secure location wilhout attempting to oblain the addrassse's signature on delivery. . \ . . hee - yo?
= Dellvery Cptions . \ \ \ \ . \ i! uy $
= (C1 No Saturday Delivery (delivered next business day) . VAL. Ue ie \! |
= OC Sundayfrottday Detivery Required (additional [se, where avatlable*) Dale Accapfed {MM/DQVYY)_ | Scheduled Delivary Time Insurance Fee —_, --| COD Feo
o DD 10:30 AM Delivery Required {additional tee, where available’) ° ' 4 D tog0am 11 3:00PM $ Ls - $
| _ gj *Reter to USPS.cam? or local Post Office for availability. an t Chyé Noon
& TO: (PLEASE PRINT PHONE ( ) Time pied oO ' 10:30 AM Dellvory Foe -~ Return Receipt Feo. LN aon Foo
. et on . a . AM a - “ i
! ef Jes Me i} | Pep yh a Crm |$ et $ $
WHEN USEE a ( i : eee of . Wolght Deiat Rate | Sunday! gay Premium Fee | Totel Postage & Foes 4 So
ACUSTO sb 3 ty Poy wo ge wos ee Ve
LABELM, " a | © By ;
= po a a
wae gf, 5 ce Ny
ae ates = | zips a us. aDDAESSESONY) ct vey
— zi = yo PO ye ea
— ‘ eC ed
_ I ix -
Empl Signature
E © For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Doivery Atternpt (MM/ODNVY}} Time oan mployae Signatur
& ‘®@ $100.00 Insurance Included. Clem
ELT, SEPT 2015 02-00-0996 3-ADDRESSEE COPY
EPI3F July z 1
* > - / . . *: 7 vos :
“4 2) 3 e) 2 fe 3

 

 

 

 

 

il

hing —

 

  
 
 

. QiTFs Posty,
ps 001000006 VISIT US AT USPS.COM® E
me i ORDER FREE SUPPLIES ONLINE ; oe |

    

- HACE

ERANKEN o

4040
Wad aie”

International
ils.

UNITEDS
2 Ba POSTAL S;
z-eL\\ yl ‘| OK ool\f oe \S — >)
Z|) es apal) CLO |
SI sok mo (\f Ua 4 ysi_ is

a») |
HO Per ST is 2 |
| . 4oIddO GNVIS! ONG"

x §l0Z 92 WW

‘ANS INNO LOW a
FOiIIO SMI th

GaAlaoau

Saar bo sue) =]
“0 & musa 62)
a ae
